DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102a(1) as being anticipated  by Cohen (U.S. Patent Pub. # US 2015/0076187 A1).
Regarding claim 1, Cohen discloses a cover for a device (figures 9-10, a case 100 for an electronic device) comprising: a case (figures 9-10, a case 100); and an antimicrobial plate coupled to the case (figures 9-10, an antimicrobial metal sheet 103;  paragraphs 0036 and 0038-0039, the antimicrobial metal sheet 103 is coupled to the case 100).

Regarding claim 2, and as applied to the claim 1 above, Cohen further discloses wherein the antimicrobial plate is constructed from copper or a copper alloy (paragraphs 0024 and 0036, the antimicrobial metal can comprise copper or a copper alloy).

Regarding claim 3, and as applied to the claim 1 above, Cohen further discloses wherein the antimicrobial plate includes at least one protrusion that provides a physical separation of the antimicrobial plate from an external surface (figures 11 and 16, raised surfaces 1103; paragraph 0043).

Regarding claim 4, and as applied to the claim 1 above, Cohen further discloses wherein the antimicrobial plate includes a plurality of protrusions that provide a physical separation of the antimicrobial plate from an external surface (see figures 11 and 16, raised surfaces 1103, a plurality of protrusions (i.e., raised surfaces 1103) provide a physical separation of the antimicrobial plate (i.e., the antimicrobial metal sheet 103) from an external surface (i.e.,  portions 104-105 of the case 100); paragraphs 0037 and 0042-0043).

Regarding claim 6, and as applied to the claim 1 above, Cohen further discloses  wherein the antimicrobial plate is coupled to the case using adhesive (paragraph 0039,  “…the antimicrobial metal sheet 103 can be secured in place using an adhesive  of choice.”).

Regarding claim 7, and as applied to the claim 1 above, Cohen further discloses  wherein the case includes a first surface facing externally (figure 9, a back side 101 of the case 100) and a second surface facing internally (figure 10, a front side 101 of the case 100), wherein the antimicrobial plate is coupled to the cover on the first surface (see figure 9, the antimicrobial plate 103  is coupled to the cover on the first surface (i.e., the  back side 101); paragraphs 0038-0039), and the cover abuts an external device on the second surface ( see figure 10, the cover (i.e., the case 100)  abuts an external device (i.e., an electronic device 1000) on the second surface(i.e., the front side 101 of the case 100); paragraph 0040).

Regarding claim 9, and as applied to the claim 7 above, Cohen further discloses  wherein the antimicrobial plate is integrally formed with the case, such that an external facing surface of the antimicrobial plate does not extend beyond the first surface of the case (see figures 9-10, the antimicrobial metal sheet 103  and case 100; paragraphs 0038-0039, the antimicrobial plate (i.e., the antimicrobial metal sheet 103) does not extend beyond the first surface of the case(i.e., the  back side 101)).

Regarding claim 10, and as applied to the claim 1 above, Cohen further discloses  wherein the case and the antimicrobial plate are made of different materials (paragraphs 0036 and 0038-0039, the case is made of plastic and the antimicrobial plate(i.e., the antimicrobial metal sheet 103) is made of metal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Patent Pub. # US 2015/0076187 A1).
Regarding claim 5, and as applied to the claim 4 above, Cohen discloses  wherein the plurality of protrusions (figures 11 and 16, raised surfaces 1103; paragraph 0043). Although Cohen does not disclose the plurality of protrusions includes at least two different types of protrusions, Cohen suggests “… a wide variety of modifications, alterations, and combinations can be made with respect to the above described embodiments”(paragraph 0049). Since Cohen suggests  variety of modifications, alterations, and combinations can be made with respect to the invention, it would have been obvious to one ordinary skill in the art to modify the plurality of protrusions of Cohen includes at least two different types of protrusions by design preference.

Regarding claim 8, and as applied to the claim 7 above, Although Cohen does not explicitly disclose wherein the second surface of the case includes at least one magnet, Cohen discloses “…antimicrobial metal sheet 103 can be secured to the plastic portion of the case 100 using any suitable securement mechanism of choice. … the antimicrobial metal sheet 103 can be secured in place using an adhesive of choice.” (paragraph 0039). Since Cohen teaches the back portion of the case 100 using any suitable securement mechanism of choice, it would have been obvious to one ordinary skill in the art to use a magnet on the second surface of the case to secure an antimicrobial plate (i.e., an antimicrobial metal sheet 103) to the case by design preference.

Regarding claim 11, Cohen discloses a cover for a device (figures 9-10, a case 100 for an electronic device) comprising: an antimicrobial plate having a first surface facing externally and a second surface facing internally that abuts an external device (figures 9-10, an antimicrobial metal sheet 103;  paragraphs 0036 and 0038-0039, the antimicrobial metal sheet 103 having a first surface facing externally (i.e., a back of the antimicrobial metal sheet 103) and a second surface facing internally that abuts an external device (figures 9-10, a second surface (i.e., a front side of the antimicrobial metal sheet 103 ) is facing internally that abuts an external device 100). Although Cohen does not explicitly disclose the second surface of the antimicrobial plate having at least one magnet that couples the antimicrobial plate to the external device, Cohen discloses “…antimicrobial metal sheet 103 can be secured to the plastic portion of the case 100 using any suitable securement mechanism of choice. … the antimicrobial metal sheet 103 can be secured in place using an adhesive of choice.” (paragraph 0039). Since Cohen teaches the back portion of the case 100 using any suitable securement mechanism of choice, it would have been obvious to one ordinary skill in the art to include a magnet on the second surface of the antimicrobial plate(i.e., the front side of the antimicrobial metal sheet 103)  to secure the antimicrobial plate  i.e., the (i.e., an antimicrobial metal sheet 103) to the external device (i.e., the case 100) by design preference.

Regarding claim 12, and as applied to the claim 11 above, Cohen further discloses wherein the antimicrobial plate is constructed from copper or a copper alloy (paragraphs 0024 and 0036, the antimicrobial metal can comprise copper or a copper alloy).

Regarding claim 13, and as applied to the claim 11 above, Cohen further discloses wherein the antimicrobial plate includes at least one protrusion on the first surface that provides a physical separation of the antimicrobial plate from an external surface (figures 11 and 16, raised surfaces 1103; paragraph 0043,  protrusion (i.e., raised surface 1103 ) provides a physical separation of the antimicrobial plate (i.e., the antimicrobial metal sheet 103) from an external surface (i.e., a portion of the case 100)).

Regarding claim 14, and as applied to the claim 11 above, Cohen further discloses wherein the antimicrobial plate includes a plurality of protrusions on the first surface that provides a physical separation of the antimicrobial plate from an external surface see figures 11 and 16, raised surfaces 1103, a plurality of protrusions (i.e., raised surfaces 1103) provide a physical separation of the antimicrobial plate(i.e., the antimicrobial metal sheet 103) from an external surface (i.e.,  portions 104-105 of the case 100); paragraphs 0037 and 0042-0043).

Regarding claim 15, and as applied to the claim 14 above, Cohen discloses  wherein the plurality of protrusions (figures 11 and 16, raised surfaces 1103; paragraph 0043). Although Cohen does not disclose the plurality of protrusions includes at least two different types of protrusions, Cohen suggests “… a wide variety of modifications, alterations, and combinations can be made with respect to the above described embodiments”(paragraph 0049). Since Cohen suggests  variety of modifications, alterations, and combinations can be made with respect to the invention, it would have been obvious to one ordinary skill in the art to modify the plurality of protrusions of Cohen includes at least two different types of protrusions by design preference.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavala  (U.S. Patent Pub. # US 2019/0296788 A1) in view of Cohen (U.S. Patent Pub. # US 2015/0076187 A1).
Regarding claim 16, Zavala discloses a cover for a device (figures 1-2, an electronic device case 100) comprising: a wallet configured to store paper currencies therein(figures 1-2,  a storage 200; paragraphs 0021 and 0023), the wallet having a first surface facing externally (figures 1-2, a front side of the storage 200) and a second surface facing internally (figures 1-2, a back side of the storage 200); and wherein the second surface of the wallet includes at least one magnet for attaching the wallet to an external device (figures 1-2, attachments point 314; paragraph 0028; the second surface(i.e., the back side of the storage 200) of the wallet is attached to an external device (i.e., a protective  case 300) with magnet ).
Zavala does not disclose an antimicrobial plate coupled to the first surface of the wallet.
Cohen discloses an antimicrobial plate coupled to a cover for a device  (figures 9-10, an antimicrobial metal sheet 103;  paragraphs 0036 and 0038-0039, the antimicrobial metal sheet 103 is coupled to an electronic device case 100).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include  the antimicrobial plate in an electronic device cover of Cohen in to a first surface wallet of the electronic device cover of Zavala in order to prevent the growth/presence of microbes as taught by Cohen (paragraph 0026).

Regarding claim 17, Zavala in view of Cohen discloses the apparatus of claim 16. Cohen discloses wherein the antimicrobial plate is constructed from copper or a copper alloy (paragraphs 0024 and 0036, the antimicrobial metal can comprise copper or a copper alloy).

Regarding claim 18, Zavala in view of Cohen discloses the apparatus of claim 16. Cohen discloses wherein the antimicrobial plate includes at least one protrusion that provides a physical separation of the antimicrobial plate from an external surface (figures 11 and 16, raised surface 1103; paragraph 0043, protrusion (i.e., raised surface 1103 ) provides a physical separation of the antimicrobial plate (i.e., the antimicrobial metal sheet 103) from an external surface (i.e., a portion of the case 100)).

Regarding claim 19, Zavala in view of Cohen discloses the apparatus of claim 16. Cohen discloses wherein the antimicrobial plate includes a plurality of protrusions that provides a physical separation of the antimicrobial plate from an external surface (figures 11 and 16, raised surfaces 1103; paragraph 0043, protrusions (i.e., raised surfaces 1103 ) provide a physical separation of the antimicrobial plate (i.e., the antimicrobial metal sheet 103) from an external surface (i.e., a portion of the case 100)).

Regarding claim 20, Zavala in view of Cohen discloses the apparatus of claim 19. As indicated to the claim 19 rejection, Cohen discloses  wherein the plurality of protrusions (figures 11 and 16, raised surfaces 1103; paragraph 0043). Although Cohen does not disclose the plurality of protrusions includes at least two different types of protrusions, Cohen suggests “… a wide variety of modifications, alterations, and combinations can be made with respect to the above described embodiments”(paragraph 0049). Since Cohen suggests  variety of modifications, alterations, and combinations can be made with respect to the invention, it would have been obvious to one ordinary skill in the art to modify the plurality of protrusions of Cohen includes at least two different types of protrusions by design preference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649